Exhibit 10.2

 

Description of an amendment to the Consulting Agreement

 

by and between J. Stanley Fredrick and Mannatech

 

On June 2, 2003, the Board of Directors of Mannatech approved an amendment to
the Consulting Agreement with J. Stanley Fredrick dated October 1, 2001 (the
“Consulting Agreement”), whereby the amount of the annual compensation paid to
Mr. Fredrick was increased from $185,000 to $285,000 annually due to his
increased contributions as a consultant to Mannatech. All other terms and
conditions of the Consulting Agreement will remain the same. The Consulting
Agreement was filed as Exhibit 10.1 to the Quarterly Report on Form 10-Q filed
with the Securities and Exchange Commission on November 14, 2001.